Exhibit 10.78
AMENDED AND RESTATED HUDSON PACIFIC PROPERTIES, INC.
AND HUDSON PACIFIC PROPERTIES, L.P.
2010 INCENTIVE AWARD PLAN


PERFORMANCE UNIT AGREEMENT


In consideration of the mutual agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Hudson Pacific Properties, L.P., a Maryland limited partnership
(the “Partnership”), hereby issues to [_____] (the “Participant”), as of
[_____], an award of Performance Units (as defined in the Partnership Agreement)
under the Plan and pursuant to the terms herein (the “Award”). The Performance
Units constitute Profits Interest Units as defined in the Plan.
ARTICLE I.
Definitions
The capitalized terms below shall have the following meanings for purposes of
this Agreement. Additional defined terms are set forth on Appendix I.
Capitalized terms that are used but not defined herein or in Appendix I shall
have the meanings specified in the Plan.
1.1 “Cause” shall have the meaning provided in the Employment Agreement.
1.2 “Change in Control” shall have the meaning provided in the Plan, but shall
not include subclause (b) of such defined term.
1.3 “Disability” shall have the meaning provided in the Employment Agreement.
1.4 “Employment Agreement” means that certain [[Second] Amended and Restated]
employment agreement by and among the Company, Hudson Pacific Properties, L.P.
and the Participant effective January 1, 2020, as amended from time to time.
1.5 “Good Reason” shall have the meaning provided in the Employment Agreement.
1.6 “Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of Hudson Pacific Properties, L.P., as amended from time to
time.
1.7 “Plan” means the Amended and Restated Hudson Pacific Properties, Inc. and
Hudson Pacific Properties, L.P. 2010 Incentive Award Plan, as amended from time
to time.
1.8 “Qualifying Termination” means a termination of the Participant’s Employee
status by the Company without Cause, by the Participant for Good Reason or due
to the Participant’s death or Disability.
ARTICLE II.
Terms of Award
This Award represents the rights to: (i) vest in a number of Performance Units
determined by reference to the Relative TSR Performance, Operational Performance
and Company TSR Percentage actually attained by the Company during the
Performance Period, and (ii) receive a cash payment equal to the dividends
declared by the Company during the Performance Period with respect to a number
of Performance Units that become Vested Performance Units in accordance with
this Agreement, in each





























--------------------------------------------------------------------------------

Exhibit 10.78
case, subject to the performance, vesting, payment, forfeiture and other terms
and conditions set forth in this Agreement.
2.1 Issuance of Performance Units.
(a) Issuance of Award. The Partnership hereby issues to the Participant [___]
Performance Units (the “Performance Units”), subject to the vesting and other
terms and conditions of this Agreement. This Award is issued pursuant to the
Plan and in consideration of the Participant’s agreement to provide services to
or for the benefit of the Partnership. If not already a Partner, the Partnership
hereby admits the Participant as a Partner of the Partnership on the terms and
conditions set forth herein, in the Plan and in the Partnership Agreement. The
Partnership and the Participant acknowledge and agree that the Performance Units
are hereby issued to the Participant for the performance of services to or for
the benefit of the Partnership in his or her capacity as a Partner or in
anticipation of the Participant becoming a Partner. Upon receipt of the Award,
the Participant shall, automatically and without further action on his or her
part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement. At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a joinder or counterpart signature page thereto. The
Participant acknowledges that the Partnership may from time to time issue or
cancel (or otherwise modify) Performance Units and/or other equity interests in
accordance with the terms of the Partnership Agreement. The Award shall have the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement.
2.2 Vesting of Award.
(a) General. Subject to Sections 2.2(b) and 2.2(c) hereof, the number of
Performance Units that vest as of the completion of the Performance Period shall
be determined as set forth in Appendix I attached hereto, subject to the
Participant’s continued status as an Employee through the end of the Performance
Period.
(b) Qualifying Termination. Notwithstanding the foregoing or anything contained
herein or in the Employment Agreement to the contrary, and subject to the
execution and delivery of a general release in accordance with the terms and
conditions set forth in Section 4(a) of the Employment Agreement, in the event
of a Qualifying Termination during the Performance Period, then (i) the number
of Relative TSR Performance Units that vest and become Vested Relative TSR
Performance Units shall equal the greater of (x) 40% of the Relative TSR
Performance Units and (y) the number of Relative TSR Performance Units that
would vest and become Vested Relative TSR Performance Units based on actual
achievement of Relative TSR Performance through the Qualifying Termination and
(ii) the number of Operational Performance Units that vest and become Vested
Operational Performance Units shall equal the greater of (x) 50% of the
Operational Performance Units and (y) the number of Operational Performance
Units that would vest based on actual achievement of each Operational
Performance Goal through the Qualifying Termination and if the Pro-Rated TSR
Performance Goal is achieved. Any Relative TSR Performance Units or Operational
Performance Units that do not become fully vested in accordance with the
preceding sentence shall automatically be cancelled and forfeited as of the date
of the Qualifying Termination without payment of any consideration therefor, and
the Participant shall have no further right to or interest in such Performance
Units.
(c) Change in Control. Notwithstanding the foregoing or anything contained in
the Employment Agreement to the contrary, in the event that the Performance
Period ends upon a Change in Control and the Participant remains in continuous
employment with the Company (or its Affiliates) until immediately prior to such
Change in Control, then (i) the number of Relative TSR Performance Units that
vest and become Vested Relative TSR Performance Units shall equal the greater of
(x) 40% of the Relative TSR Performance Units and (y) the number of Relative TSR
Performance Units that would vest and become Vested Relative TSR



--------------------------------------------------------------------------------

Exhibit 10.78
Performance Units based on actual achievement of Relative TSR Performance
through the Change in Control and (ii) the number of Operational Performance
Units that vest and become Vested Operational Performance Units shall equal the
greater of (x) 50% of the Operational Performance Units and (y) the number of
Operational Performance Units that would vest based on actual achievement of
each Operational Performance Goal through the Change in Control and if the
Pro-Rated TSR Performance Goal is achieved. Any Relative TSR Performance Units
or Operational Performance Units that do not become fully vested in accordance
with the preceding sentence shall automatically be cancelled and forfeited as of
the date of the Change in Control without payment of any consideration therefor,
and the Participant shall have no further right to or interest in such
Performance Units.
2.3 Performance Period Dividend Equivalent Payment. In addition to any
Performance Units that vest in accordance with Section 2.2 hereof, the
Participant shall be entitled to a cash payment, payable as soon as practicable
after the Vesting Date, but in no event later than the fifteenth (15th) day of
the third (3rd) month following the Vesting Date, in an amount equal to the
excess of (a) the aggregate dividends (including both ordinary and extraordinary
dividends) declared by the Company and with a record date that occurs between
[______] and the applicable Vesting Date, in respect of a number of shares of
Common Stock equal to the number of Vested Performance Units (the “Performance
Period Dividend Equivalent”), over (b) the amount of any distributions made by
the Partnership pursuant to Section 19.4.A of the Partnership Agreement to the
Participant during the Performance Period in respect of the Performance Units
(including distributions in respect of any Performance Units forfeited pursuant
to Section 2.4 hereof). The Participant shall not be entitled to any payment
under this Section 2.3 if the amount of distributions made by the Partnership as
described in subclause (b) above is greater than the aggregate dividends
declared as described in subclause (a) above. Any Performance Period Dividend
Equivalents granted in connection with this Award, and any amounts that may
become distributable in respect thereof, shall be treated separately from the
Performance Units and the rights arising in connection therewith for purposes of
the designation of time and form of payments required by Section 409A of the
Code.
2.4 Forfeiture. All Performance Units that do not vest based on the failure to
achieve Performance Goals, and the Performance Period Dividend Equivalents
granted in tandem with such PSUs under this Agreement, shall be forfeited and
terminated as of the Vesting Date. In addition, upon the Participant’s
Termination of Service as an Employee during the Performance Period for any
reason other than a Qualifying Termination, the Participant shall forfeit all
rights and interest under this Agreement and the Award without further action on
the part of the Company, the Partnership or the Participant and without payment
of consideration therefor, which forfeiture shall include, without limitation,
any rights or interest in the Performance Units and/or any Performance Period
Dividend Equivalent (other than any distributions made pursuant to Section
19.4.A of the Partnership Agreement).
ARTICLE III.
PERFORMANCE UNITS AND PARTNERSHIP AGREEMENT


3.1 Performance Units Subject to Partnership Agreement; Transfer Restrictions.
(a) The Award and the Performance Units are subject to the terms of the Plan and
the terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including, without limitation, Performance
Units) set forth in Articles 11 and 19 of the Partnership Agreement. Any
permitted transferee of the Award or Performance Units shall take such Award or
Performance Units subject to the terms of the Plan, this Agreement, and the
Partnership Agreement. Any such permitted transferee must, upon the request of
the Partnership, agree to be bound by the Plan, the Partnership Agreement, and
this Agreement, and shall execute the same on request, and must agree to such
other waivers, limitations, and restrictions as the Partnership or the Company
may reasonably require. Any Transfer of the Award or Performance Units which is
not made in compliance with the Plan, the Partnership Agreement and this
Agreement shall be null and void and of no effect.



--------------------------------------------------------------------------------

Exhibit 10.78
(b) Without the consent of the Administrator (which it may give or withhold in
its sole discretion), the Participant shall not sell, pledge, assign,
hypothecate, transfer, or otherwise dispose of (collectively, “Transfer”) any
unvested Performance Units or any portion of the Award attributable to such
unvested Performance Units (or any securities into which such unvested
Performance Units are converted or exchanged), other than by will or pursuant to
the laws of descent and distribution (the “Transfer Restrictions”); provided,
however, that the Transfer Restrictions shall not apply to any Transfer of
unvested Performance Units or of the Award to the Partnership or the Company.
(c) Notwithstanding anything to the contrary contained herein, the Participant
shall not, without the consent of the Administrator (which shall not be
unreasonably withheld), Transfer any Vested Performance Units or convert the
Performance Units into Partnership common units prior to the second anniversary
of the Vesting Date (the “Post-Vesting Transfer Restrictions”); provided,
however, that the Post-Vesting Transfer Restrictions shall not apply to (i) any
Transfer of Performance Units to the Partnership or the Company (including by
means of a redemption), (ii) any Transfer in satisfaction of any withholding
obligations with respect to the Award, (iii) any Transfer following the
Participant’s Termination of Service, including without limitation by will or
pursuant to the laws of descent and distribution or (iv) any Transfer upon the
occurrence of, and in connection with, a Change in Control with respect to the
Performance Units (or such earlier time as is necessary in order for the
Participant to participate in such Change in Control transaction with respect to
the Performance Units and receive the consideration payable with respect thereto
in connection with such Change in Control).
3.2 Covenants, Representations and Warranties. The Participant hereby
represents, warrants, covenants, acknowledges and agrees on behalf of the
Participant and his or her spouse, if applicable, that:
(a)Investment. The Participant is holding the Award and the Performance Units
for the Participant’s own account, and not for the account of any other Person.
The Participant is holding the Award and the Performance Units for investment
and not with a view to distribution or resale thereof except in compliance with
applicable laws regulating securities.
(b)Relation to the Partnership. The Participant is presently an executive
officer and employee of, or consultant to, the Partnership or a Subsidiary, or
is otherwise providing services to or for the benefit of the Partnership, and in
such capacity has become personally familiar with the business of the
Partnership.
(c)Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.
(d)Registration. The Participant understands that the Performance Units have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and the Performance Units cannot be transferred by the Participant unless
such transfer is registered under the Securities Act or an exemption from such
registration is available. The Partnership has made no agreements, covenants or
undertakings whatsoever to register the transfer of the Performance Units under
the Securities Act. The Partnership has made no representations, warranties, or
covenants whatsoever as to whether any exemption from the Securities Act,
including, without limitation, any exemption for limited sales in routine
brokers’ transactions pursuant to Rule 144 of the Securities Act, will be
available. If an exemption under Rule 144 is available at all, it will not be
available until at least six months from issuance of the Award and then not
unless the terms and conditions of Rule 144 have been satisfied.



--------------------------------------------------------------------------------

Exhibit 10.78
(e)Public Trading. None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.
(f)Tax Advice. The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences. Participant hereby
recognizes that the Internal Revenue Service has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the
Performance Units for federal income tax purposes. In the event that those
proposed regulations are finalized, the Participant hereby agrees to cooperate
with the Partnership in amending this Agreement and the Partnership Agreement,
and to take such other action as may be required, to conform to such
regulations. Participant hereby further recognizes that the U.S. Congress is
considering legislation that would change the federal tax consequences of owning
and disposing of Performance Units. The Participant is advised to consult with
his or her own tax advisor with respect to such tax consequences and his or her
ownership of the Performance Units.
3.3 Capital Account. The Participant shall make no contribution of capital to
the Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
Performance Units shall be equal to zero, unless the Participant was a Partner
in the Partnership prior to such issuance, in which case the Participant’s
Capital Account balance shall not be increased as a result of its receipt of the
Performance Units.
3.4 Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the
Performance Units shall not, without the consent of the Partnership (which may
be given or withheld in its sole discretion), be redeemed pursuant to Section
15.1 of the Partnership Agreement within two years of the date of the issuance
of such Performance Units.
3.5 Section 83(b) Election. The Participant covenants that the Participant shall
make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the
Performance Units covered by the Award, and the Partnership hereby consents to
the making of such election(s). In connection with such election, the
Participant and the Participant’s spouse, if applicable, shall promptly provide
a copy of such election to the Partnership. Instructions for completing an
election under Section 83(b) of the Code and a form of election under Section
83(b) of the Code are attached hereto as Exhibit A. The Participant represents
that the Participant has consulted any tax advisor(s) that the Participant deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s or the
Partnership’s, to timely file an election under Section 83(b) of the Code (and
any comparable state election), even if the Participant requests that the
Company or the Partnership, or any representative of the Company or the
Partnership, make such filing on the Participant’s behalf. The Participant
should consult his or her tax advisor to determine if there is a comparable
election to file in the state of his or her residence.
3.6 Ownership Information. The Participant hereby covenants that so long as the
Participant holds any Performance Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the Performance Units as the
Partnership reasonably believes to be necessary or desirable to ascertain in
order to comply with the Code or the requirements of any other appropriate
taxing authority.



--------------------------------------------------------------------------------

Exhibit 10.78
3.7 Execution and Return of Documents and Certificates. At the Company’s or the
Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the unvested Performance Units and the portion of
the Award attributable to the unvested Performance Units, and/or to effectuate
the transfer or surrender of such unvested Performance Units and portion of the
Award to the Partnership.
3.8 Taxes. The Partnership and the Participant intend that (i) the Performance
Units be treated as a “profits interest” as defined in Internal Revenue Service
Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the
issuance of such units not be a taxable event to the Partnership or the
Participant as provided in such revenue procedure, and (iii) the Partnership
Agreement, the Plan and this Agreement be interpreted consistently with such
intent. In furtherance of such intent, effective immediately prior to the
issuance of the Performance Units, the Partnership may revalue all Partnership
assets to their respective gross fair market values, and make the resulting
adjustments to the “Capital Accounts” (as defined in the Partnership Agreement)
of the partners, in each case as set forth in the Partnership Agreement. The
Company, the Partnership or any Subsidiary may withhold from the Participant’s
wages, or require the Participant to pay to such entity, any applicable
withholding or employment taxes resulting from the issuance of the Award
hereunder, from the vesting or lapse of any restrictions imposed on, or payment
with respect to, the Award, or from the ownership or disposition of the
Performance Units.
3.9 Remedies. The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the Performance Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of the Participant under this Agreement and
immediate injunctive relief in the event any action or proceeding is brought in
equity to enforce the same. The Participant will not urge as a defense that
there is an adequate remedy at law
3.10 Restrictive Legends. Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:
“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
will be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for Hudson Pacific
Properties, L.P. (the “Partnership”) such registration is unnecessary in order
for such transfer to comply with the Securities Act.”


“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Amended & Restated Hudson Pacific Properties, Inc. and
Hudson Pacific Properties, L.P. 2010 Incentive Award Plan and (iii) the Fourth
Amended and Restated Agreement of Limited Partnership of Hudson Pacific
Properties, L.P., in each case, as has been and as may in the future be amended
(or amended and restated) from time to time, and such securities may not be sold
or otherwise transferred except pursuant to the provisions of such documents.”


3.11 Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the Performance Units or any similar security of



--------------------------------------------------------------------------------

Exhibit 10.78
the Company or the Partnership, or any securities convertible into or
exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act, during the 14 days prior to, and for a period
of up to 90 days beginning on, the date of the pricing of any public or private
debt or equity securities offering by the Company or the Partnership (except as
part of such offering), if and to the extent requested in writing by the
Partnership or the Company in the case of a non-underwritten public or private
offering or if and to the extent requested in writing by the managing
underwriter or underwriters (or initial purchaser or initial purchasers, as the
case may be) and consented to by the Partnership or the Company, which consent
may be given or withheld in the Partnership’s or the Company’s sole and absolute
discretion, in the case of an underwritten public or private offering (such
agreement to be in the form of a lock-up agreement provided by the Company, the
Partnership, managing underwriter or underwriters, or initial purchaser or
initial purchasers, as the case may be).
ARTICLE IV.
MISCELLANEOUS
4.1 Adjustments. The Operational Performance Goals are based upon, among other
things, (i) certain assumptions about the future business of the Company, (ii) a
management model prepared by the Company for the projected business of the
Company and its Affiliates and (iii) the continued application of accounting
policies used by the Company as of the first day of the Performance Period.
Accordingly, in the event that, after such date, the Administrator determines
that any acquisition or disposition of any portfolio property by the Company
and/or its Affiliates, any dividend or other distribution (whether in the form
of cash, common stock, other securities, or other property), any unusual or
nonrecurring transactions or events affecting the Company or the financial
statements of the Company, or changes in Applicable Laws, or changes in
generally accepted accounting principles applicable to, or the accounting
policies used by, the Company occur, such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available with respect
to the Awards, then the Administrator may in good faith and in such manner as it
may deem equitable, adjust the applicable “Threshold Level”, “Target Level”
and/or “Maximum Level” with respect to the applicable Operational Performance
Goal to reflect the effect or projected effect of such transaction(s) or
event(s) on such performance levels.
4.2 Section 409A.
(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the effective date of
this Agreement. Notwithstanding any provision of this Agreement to the contrary,
in the event that following the effective date of this Agreement, the Company or
the Partnership determines that the Award may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the effective date of this Agreement),
the Company or the Partnership may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
or the Partnership determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 4.2 shall not create any
obligation on the part of the Company, the Partnership or any Subsidiary to
adopt any such amendment, policy or procedure or take any such other action, and
none of the Company, the Partnership or any Subsidiary shall have any obligation
to indemnify any person for any taxes imposed under or by operation of Section
409A of the Code.
(b) Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be paid to the Participant under this Agreement
during the six-month period



--------------------------------------------------------------------------------

Exhibit 10.78
following the Participant’s “separation from service” to the extent that the
Administrator determines that the Participant is a “specified employee” (each
within the meaning of Section 409A of the Code) at the time of such separation
from service and that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Code Section
409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
six-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without being subject to such additional taxes), the
Company shall pay to the Participant in a lump-sum all amounts that would have
otherwise been payable to the Participant during such six-month period under
this Agreement.
4.3 Not a Contract of Employment. Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue to serve as an Employee or
other service provider of the Company, the Partnership or any of their
Affiliates or shall interfere with or restrict in any way the rights of the
Company, the Partnership or their Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided to the contrary in a written agreement between the Company, the
Partnership or an Affiliate, on the one hand, and the Participant on the other.
4.4 Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
4.5 Incorporation of Terms of Plan; Authority of Administrator. This Agreement
is subject to the terms and conditions of the Plan, which are incorporated
herein by reference, including without limitation Section 13.2 of the Plan. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control. In accordance with the Plan (and not in limitation of
any other provision), the Administrator shall make all determinations under this
Agreement in its sole and absolute discretion and all interested parties shall
be bound by such determinations.
4.6 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award of Performance Units and Performance Period Dividend Equivalents
is made, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
4.7 Amendment, Suspension and Termination. To the extent permitted by the Plan
and the Partnership Agreement, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board, provided, however, that, except as may
otherwise be provided by the Plan and the Partnership Agreement, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Award in any material way without the prior written consent of the
Participant.
4.8 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his address shown in the Company records, and to
the Company and the Partnership at their principal executive office(s).



--------------------------------------------------------------------------------

Exhibit 10.78
4.9 Successors and Assigns. The Company and the Partnership may assign any of
its respective rights under this Agreement to single or multiple assignees, and
this Agreement shall inure to the benefit of the successors and assigns of the
Company and the Partnership. Subject to the restrictions on transfer herein set
forth, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.
4.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Partnership Agreement or this Agreement, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
Partnership Agreement, the Award and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
4.11 Entire Agreement. The Plan, the Partnership Agreement and this Agreement
(including all exhibits and appendices thereto, if any) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company, the Partnership and the Participant with respect
to the subject matter hereof. Without limiting the generality of the foregoing,
the parties acknowledge and agree that this Agreement embodies their final
intent and understanding with respect to the grant of the Award, and supersedes
all previous descriptions, discussions, agreements or other materials relating
to this Award.
4.12 Clawback. This Award shall be subject to any clawback or recoupment policy
currently in effect or as may be adopted by the Company or the Partnership, in
each case, as may be amended from time to time.
4.13 Survival of Representations and Warranties. The representations, warranties
and covenants contained in Section 3.2 hereof shall survive the later of the
date of execution and delivery of this Agreement or the issuance of the Award.




--------------------------------------------------------------------------------

Exhibit 10.78
By his or her signature and the Partnership’s and the Company’s signature below,
the Participant agrees to be bound by the terms and conditions of the Plan and
this Agreement. The Participant has reviewed this Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement
and the Plan. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator of the Plan upon any
questions arising under the Plan and/or this Agreement. In addition, by signing
below, the Participant acknowledges that the Administrator, in its sole
discretion, may satisfy any withholding obligations arising under this Agreement
(if any) by any method permitted under the Plan. If the Participant is married,
his or her spouse has signed the Consent of Spouse attached to hereto as Exhibit
B.



Hudson pacific properties, INC.:PARTICIPANT:By:By:Print Name:Print Name:Title:


Address:Address:












Hudson pacific properties, L.P.:




By:Hudson Pacific Properties, Inc.




Its:General Partner












By:




Print Name:




Title:


















--------------------------------------------------------------------------------

Exhibit 10.78
FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS


These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the Performance Units of Hudson Pacific Properties, L.P. transferred to you.
Please consult with your personal tax advisor as to whether an election of this
nature will be in your best interests in light of your personal tax situation.


The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. PLEASE ALSO NOTE: If you make the Section 83(b) election, the election
is irrevocable.


Complete all of the Section 83(b) election steps below:


1.Complete the Section 83(b) election form (sample form follows) and make three
copies of the signed election form. (Your spouse, if any, should also sign the
Section 83(b) election form.)


2.Prepare a cover letter to the Internal Revenue Service (sample letter
included, following election form).


3.Send the cover letter with the originally executed Section 83(b) election form
and one copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns.


◦It is advisable that you have the package date-stamped at the post office.
Enclose a self-addressed, stamped envelope so that the Internal Revenue Service
may return a date-stamped copy to you. However, your postmarked receipt is your
proof of having timely filed the Section 83(b) election if you do not receive
confirmation from the Internal Revenue Service.


4.One copy must be sent to Hudson Pacific Properties, L.P. for its records.


5.Keep one copy for your files and, if required by applicable law, attach to
your federal income tax return for the applicable calendar year.


6.Retain the Internal Revenue Service file stamped copy (when returned) for your
records.


Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.






--------------------------------------------------------------------------------

Exhibit 10.78
ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE TO INCLUDE IN
GROSS INCOME THE EXCESS OVER THE PURCHASE PRICE, IF ANY, OF THE VALUE OF
PROPERTY TRANSFERRED IN CONNECTION WITH SERVICES
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):
1. The name, address and taxpayer identification (social security) number of the
undersigned, and the taxable year in which this election is being made, are:

TAXPAYER’S NAME:TAXPAYER’S SOCIAL SECURITY NUMBER:ADDRESS:TAXABLE YEAR:





The name, address and taxpayer identification (social security) number of the
undersigned’s spouse are (complete if applicable):

SPOUSE’S NAME:SPOUSE’S SOCIAL SECURITY NUMBER:ADDRESS:



2. The property with respect to which the election is made consists of
__________ Performance Units (the “Units”) of Hudson Pacific Properties, L.P.
(the “Company”), representing an interest in the future profits, losses and
distributions of the Company.
3. The date on which the above property was transferred to the undersigned was
__________.
4. The above property is subject to the following restrictions: The Units are
subject to forfeiture to the extent unvested upon a termination of service with
the Company under certain circumstances or in the event that certain performance
objectives are not satisfied. These restrictions lapse upon the satisfaction of
certain conditions as set forth in an agreement between the taxpayer and the
Company. In addition, the Units are subject to certain transfer restrictions
pursuant to such agreement and the Fourth Amended and Restated Agreement of
Limited Partnership of Hudson Pacific Properties, L.P., as amended (or amended
and restated) from time to time, should the taxpayer wish to transfer the Units.



--------------------------------------------------------------------------------

Exhibit 10.78
5. The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.
6. The amount paid for the above property by the undersigned was $0.
7. The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of this
election will be furnished to the person for whom the services were performed,
and, if required by applicable law, a copy will be filed with the income tax
return of the undersigned to which this election relates. The undersigned is the
person performing the services in connection with which the property was
transferred.

Date: _________________
____________________________________
Name:


Name:Date: _________________
____________________________________
Name of Spouse:
Name of Spouse:








--------------------------------------------------------------------------------

Exhibit 10.78
VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Internal Revenue Service


______________________________________
[Address where taxpayer files returns]




Re: Election under Section 83(b) of the Internal Revenue Code of 1986


Taxpayer: _______________________________
Taxpayer’s Social Security Number: ___________________________
Taxpayer’s Spouse: _________________________________________
Taxpayer’s Spouse’s Social Security Number: ____________________


Ladies and Gentlemen:


Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.


Very truly yours,


___________________________________
<PARTC_NAME>




Enclosures
cc: Hudson Pacific Properties, L.P.




--------------------------------------------------------------------------------

Exhibit 10.78
EXHIBIT B
TO PERFORMANCE UNIT AGREEMENT


CONSENT OF SPOUSE


I, ____________________, spouse of _______________, have read and approve the
foregoing Agreement. In consideration of issuing to my spouse the Performance
Units of Hudson Pacific Properties, L.P. and Performance Period Dividend
Equivalents set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any Performance Units of Hudson Pacific
Properties, L.P. and Performance Period Dividend Equivalents issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

Dated:Signature of Spouse










--------------------------------------------------------------------------------

Exhibit 10.78
APPENDIX I


Vesting of Relative TSR Performance Units
The number of Relative TSR Performance Units that vest on the Vesting Date and
become “Vested Relative TSR Performance Units” based on the achievement of
Relative TSR Performance attained by the Company during the Performance Period
shall be determined by multiplying the number of Relative TSR Performance Units
by the Relative TSR Performance Vesting Percentage, as determined in accordance
with the following table.




Relative TSR Performance


Relative TSR Performance Vesting Percentage“Below Threshold”








0%“Threshold Level”








15%“Target Level”








40%“Maximum Level”








100%



In the event that the Relative TSR Performance falls between the Threshold Level
and the Target Level or between the Target Level and the Maximum Level, the
Relative TSR Performance Vesting Percentage shall be determined using straight
line linear interpolation between the applicable levels.
Vesting of Operational Performance Units
The number of Operational Performance Units that vest on the Vesting Date and
become “Vested Operational Performance Units” based on the achievement of
Operational Performance Goals attained by the Company during the Performance
Period shall be determined by multiplying the number of Aggregate Operational
Performance Units by the applicable Absolute TSR Performance Vesting Percentage.
The number of “Aggregate Operational Performance Units” with respect to the
Operational Performance Period shall be equal to the sum of the number of Banked
Performance Units with respect to each Operational Performance Goal. The number
of “Banked Performance Units” with respect to each Operational Performance Goal
shall be determined by multiplying (i) the product of (x) the number of
Operational Performance Units by (y) the applicable Percentage of Operational
Performance Units, by (ii) the applicable Operational Performance Vesting
Percentage attained during the Operational Performance Period, in each case as
determined in accordance with the following tables.



--------------------------------------------------------------------------------

Exhibit 10.78

Operational Goal


Percentage of Operational Performance Units
Annual Net Debt to Annual Gross Asset Value




30%Leasing Volume




30%LEED Certification




10%Carbon Neutrality




10%G&A to Consolidated Gross Assets




20%





Annual Net Debt to Annual Gross Asset ValueLeasing VolumeLEED
CertificationCarbon NeutralityG&A to Consolidated Gross AssetsOperational
Performance Vesting Percentage“Below Threshold”












0%“Threshold Level”












25%“Target Level”












50%“Maximum Level”












100%



In the event that the Operational Performance with respect to an Operational
Performance Goal falls between the Threshold Level and the Target Level or
between the Target Level and the Maximum Level, the applicable Operational
Performance Vesting Percentage shall be determined using straight line linear
interpolation between the applicable levels.


Certain Definitions


“Absolute TSR Performance Vesting Percentage” means a function of the Company
TSR Percentage during the Performance Period, and shall be determined as of any
date as set forth below.




Company TSR Percentage


Absolute TSR Performance Vesting Percentage“Threshold Level”








60%“Target Level”








80%“Maximum Level”








100%



In the event that the Company TSR Percentage falls between the Threshold Level
and the Target Level or between the Target Level and the Maximum Level, the
Absolute TSR Performance Vesting Percentage shall be determined using straight
line linear interpolation between the applicable levels.


“Aggregate Dividend” means the aggregate per share dividends that have an
ex-dividend date during the Performance Period.





--------------------------------------------------------------------------------

Exhibit 10.78
“Annual Gross Asset Value” means the average of the Company’s Quarterly Gross
Asset Value for the Operational Performance Period.


“Annual Net Debt” means the average of the Company’s Quarterly Net Debt for the
Operational Performance Period.


“Annual Net Debt to Annual Gross Asset Value” means the quotient obtained by
dividing (i) the Company’s Annual Net Debt by (ii) the Company’s Annual Gross
Asset Value.


“Carbon Neutrality” means the percentage of the square footage of the Company’s
In-Service Office Portfolio that has a net zero carbon footprint from operations
as determined as of the last day of the Operational Performance Period. The
determination of the carbon footprint of its In-Service Office Portfolio shall
be subject to verification by an independent expert (which expert shall be
acceptable to the Administrator) as soon as reasonably feasible following the
end of the Operational Performance Period.


“Company TSR Percentage” means the Company’s growth rate, expressed as a
percentage (rounded to the nearest tenth of a percent (0.1%)), determined as the
quotient obtained by dividing (i) the sum of the Final Share Price plus the
Aggregate Dividend (assuming reinvestment in Common Stock of all dividends
comprising the Aggregate Dividend as of the ex-dividend date), by (ii) the
Initial Share Price.


“Consolidated Gross Assets” means the Company’s Total Assets (as reflected in
its consolidated balance sheet), but excluding the impact of “Accumulated
depreciation and amortization”, in each case calculated in accordance with the
same methodology to calculate such metric as reported in the Company’s Form 10-K
filed with the Securities and Exchange Commission.


“Final Share Price” means the Common Stock’s highest consecutive 10 trading-day
trailing average market closing price over the 120-day period ending on (and
including) the Vesting Date; provided, however, that (i) if the Performance
Period ends upon a Qualifying Termination, the Final Share Price shall mean the
Common Stock’s market closing price on the date of such Qualifying Termination
and (ii) if the Performance Period ends upon the consummation of a Change in
Control, the Final Share Price shall mean the price per Share paid by the
acquiror in the Change in Control transaction or, to the extent that the
consideration in the Change in Control transaction is paid in stock of the
acquiror or its affiliate, then, unless otherwise determined by the
Administrator (including in connection with valuing any shares that are not
publicly traded), the Final Share Price shall mean the value of the
consideration paid per Share based on the average of the closing trading prices
of a share of such acquiror stock on the principal exchange on which such shares
are then traded for each trading day during the five consecutive trading days
ending on and including the date on which a Change in Control occurs.


“G&A” means the Company’s general and administrative expense, calculated in
accordance with the same methodology used to calculate such metric as reported
in the Company’s Form 10-K filed with the Securities and Exchange Commission,
but excluding the impact of this Award and all other awards granted pursuant to
this form of Agreement [and the Performance Unit Agreement] under the Plan.


“G&A to Consolidated Gross Assets” means the Company’s G&A for the Operational
Performance Period expressed as a percentage of the Company’s Consolidated Gross
Assets, as of the last day of the Operational Performance Period.





--------------------------------------------------------------------------------

Exhibit 10.78
“In-Service Office Portfolio” means the Company’s 13,839,392 square foot,
in-service office portfolio, as detailed in the Supplemental Information Report
(such square footage, as may be adjusted during the Operational Performance
Period due to re-measurement or re-leasing of the applicable assets, all in the
ordinary course of business). For the sake of clarity, measurements with respect
to the In-Service Office Portfolio shall be rendered with respect to the assets
identified in the Supplemental Information Report, regardless of the
qualification of additional assets for inclusion within the Company’s in-service
office portfolio during the Operational Performance Period.


“Index Return Percentage” means the total shareholder return for the REIT Index
during the Performance Period, expressed as a percentage.


“Initial Share Price” means the Common Stock’s five trading-day trailing average
market closing price over the period ending on (and including) [______].


“Leasing Volume” means, with respect to the Company’s Total Office Portfolio,
the aggregate number of square feet subject to leases executed during the
Operational Performance Period.


“LEED Certification” means the percentage of the Company’s In-Service Office
Portfolio that is Leadership in Energy & Environmental Design (“LEED”) certified
as of the last day of the Operational Performance Period. With respect to an
asset that is within the In-Service Office Portfolio on [______] and that is
sold during the Operational Performance Period, the square footage associated
with that asset will continue to be included in the determination of LEED
Certification based on the LEED status of that asset at the time of disposition.


“Operational Performance” means the Company’s achievement of the Operational
Performance Goals during the Operational Performance Period.


“Operational Performance Units” means [______] Performance Units.


“Operational Performance Period” means the period beginning on [______] and
ending on [______], unless terminated earlier in connection with a Change in
Control or a Qualifying Termination, as provided herein.


“Operational Performance Goals” means performance goals with respect to (i)
Annual Net Debt to Annual Gross Asset Value; (ii) Leasing Volume; (iii) LEED
Certification; (iv) Carbon Neutrality; and (v) G&A to Consolidated Gross Assets.


“Performance Period” means the period beginning on [______] and ending on
[______], unless terminated earlier in connection with a Change in Control or a
Qualifying Termination, as provided herein.


“Pro-Rated TSR Performance Goal” means the attainment of a Company TSR
Percentage that equals or exceeds the product of (i) fifteen percent (15%)
multiplied by (ii) a fraction, the numerator of which is the number of days in
the Performance Period through and including the date on which a Change in
Control or Qualifying Termination, as applicable, occurs, and the denominator of
which equals 1,096 (with the resulting percentage rounded as determined by the
Administrator).





--------------------------------------------------------------------------------

Exhibit 10.78
“Quarterly Gross Asset Value” means the Company’s “Investment in real estate, at
cost”, plus “Deferred leasing costs and lease intangible assets, net” plus net
“Investment in unconsolidated real estate entity” excluding the impact of
“Accumulated depreciation and amortization”, in each case calculated as of the
end of a fiscal quarter during the Operational Performance Period (or, if
applicable, as of the date of a Change in Control or Qualifying Termination) in
accordance with the same methodology used to calculate such metric as reported
in the Company’s Form 10-K filed with the Securities and Exchange Commission.


“Quarterly Net Debt” means the Company’s total debt (secured and unsecured),
less cash and cash equivalents (including restricted cash pertaining to debt),
less consolidated joint venture partners’ share of debt, plus the Company’s
share of debt from unconsolidated, in each case calculated as of the end of a
fiscal quarter during the Operational Performance Period (or, if applicable, as
of the date of a Change in Control or Qualifying Termination) in accordance with
the same methodology used to calculate such metric as reported in the Company’s
Form 10-K filed with the Securities and Exchange Commission.


“REIT Index” means the SNL U.S. REIT Office Index (or any successor or
replacement index thereto), or, in the event there is no successor or
replacement index, or such index is discontinued or its methodology is
significantly changed, a comparable index selected by the Administrator in its
good faith discretion.


“Relative TSR Performance” means, as of any given date, a percentage equal to
the difference obtained by subtracting the Index Return Percentage from the
Company TSR Percentage.


“Relative TSR Performance Units” means [________] Performance Units.


“Supplemental Information Report” means the Company’s Supplemental Operating and
Financial Data for the quarter ended [______] furnished with the Securities and
Exchange Commission.


“Total Office Portfolio” means the Company’s 18,758,257-square-foot, total
office portfolio, as detailed in the Supplemental Information Report (such
square footage, as may be adjusted during the Operational Performance Period due
to re-measurement or re-leasing of the applicable assets, all in the ordinary
course of business). For the sake of clarity, measurements with respect to the
Total Office Portfolio shall be rendered with respect to the assets identified
in the Supplemental Information Report, regardless of the qualification of
additional assets for inclusion within the Company’s total office portfolio
during the Operational Performance Period.


“Vested Performance Units” means the Vested Relative TSR Performance Units and
the Vested Operational Performance Units, collectively.


“Vesting Date” means [______], or any date on which accelerated vesting occurs
with respect to the Performance Units as set forth in Sections 2.2(b) or 2.2(c)
hereof.



